Citation Nr: 0521706	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

2.  Entitlement to service connection for headaches due to 
undiagnosed illness.

3.  Entitlement to service connection for a joint disability 
due to undiagnosed illness.

4.  Entitlement to service connection for a rash due to 
undiagnosed illness.

5.  Entitlement to service connection for swelling of the 
feet due to undiagnosed illness.

6.  Entitlement to service connection for a bunion due to 
undiagnosed illness.

7.  Entitlement to service connection for plantar fasciitis 
and hyperkeratotic skin lesions of both feet due to 
undiagnosed illness. 

(The Board notes that the veteran also has an appeal pending 
for entitlement to a rating higher than 10 percent for post-
traumatic stress disorder.  A decision on such claim will be 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which denied service 
connection for each of the claimed conditions.  In December 
2003, the veteran appeared at a Travel Board hearing before 
the undersigned.

The Board notes that an appeal is also pending regarding the 
issue of entitlement to an increased rating for service-
connected PTSD.  The veteran has had two hearings on this 
issue before the Board before two of its members or acting 
members.  Because of this fact, this issue will be the 
subject of a separate Board decision.

FINDINGS OF FACT

1.  In January 2002, the RO denied the veteran's claims for 
service connection for fatigue, headaches, a joint 
disability, a rash, swelling of the feet, a bunion, and 
plantar fasciitis and hyperkeratotic skin lesions of both 
feet, all claimed as due to undiagnosed illness, and in that 
month notified him of this decision.

2.  In September 2002, he filed a notice of disagreement and 
the RO sent him a statement of the case in April 2003; later 
in April 2003 he submitted a substantive appeal which did not 
include the above issues, and he has not subsequently filed a 
timely substantive appeal as to these issues.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal from the RO's 
decision which denied service connection for fatigue, 
headaches, a joint disability, a rash, swelling of the feet, 
a bunion, and plantar fasciitis and hyperkeratotic skin 
lesions of both feet, all claimed as due to undiagnosed 
illness, and the Board has no jurisdiction to review the 
merits of these claims.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The law requires that an appeal must be timely.  
More specifically, a veteran must initiate an appeal by 
filing a notice of disagreement within one year from the date 
the local VA office mails notice of an adverse determination; 
and he must perfect his appeal by submitting a substantive 
appeal within 60 days of the date the VA office mails him a 
statement of the case, or within the remainder of the one-
year period after the date he was mailed notification of the 
adverse determination, whichever period ends later.  A 
substantive appeal consists of a VA Form 9 or correspondence 
containing the necessary information.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

In the letters sent to the veteran along with the RO's 
January 2002 decision and the April 2003 statement of the 
case, the veteran was informed of these requirements for 
submitting a timely substantive appeal in order to perfect an 
appeal of the issues.

The file shows that in January 2002, the RO denied the 
veteran's claims for service connection for fatigue, 
headaches, a joint disability, a rash, swelling of the feet, 
a bunion, and plantar fasciitis and hyperkeratotic skin 
lesions of both feet, all claimed as due to undiagnosed 
illness, and in that same month notified him of this 
decision.  In September 2002, he filed a notice of 
disagreement.  The RO sent him a statement of the case on 
April 18, 2003.  

The veteran submitted a substantive appeal dated April 25, 
2003.  However, in this appeal, the only issue identified as 
an issue the veteran desired to appeal is the issue of an 
increased rating for service-connected PTSD.  The Board in a 
separate decision will address this claim.  None of the 
issues identified above are indicated as issues the veteran 
desired to appeal.  There is no subsequent document of record 
submitted by the veteran or his representative which meets 
the legal requirements to constitute a substantive appeal.  
The Board notes that the veteran testified at a travel Board 
hearing before the undersigned in December 2003.  However, 
even if the Board were to construe the transcript of this 
hearing as a substantive appeal, it is not timely filed, as 
it occurred more than 60 days after issuance of the statement 
of the case, and also occurred beyond the 1-year period 
following notice of the adverse decision.  Further, during 
the second travel Board hearing, the veteran made no 
reference to these issues. 

In accordance with 38 C.F.R. § 20.101(d) (2004), the Board 
sent the veteran a letter dated February 24, 2005 which 
notified him that the Board was addressing a question which 
pertained to its jurisdictional authority to review the case.  
Specifically, the Board indicated that it would be 
considering the adequacy of the veteran's substantive appeal 
regarding the issues set forth above.  The veteran was 
notified that he had 60 days to respond to the letter, and if 
no response was received within this time period the Board 
would assume he did not have anything further to submit and 
did not wish to have a hearing on this matter, and would 
proceed with adjudication of the matter.  The veteran did not 
respond to this letter.

As the veteran did not perfect an appeal with a timely 
substantive appeal, the Board has no jurisdiction to review 
the merits of the claims, and the appeals must be dismissed 
as untimely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004).


ORDER

The appeals for service connection for fatigue, headaches, a 
joint disability, a rash, swelling of the feet, a bunion, and 
plantar fasciitis and hyperkeratotic skin lesions of both 
feet, all claimed as due to undiagnosed illness, are 
dismissed for lack of jurisdiction.


	                        
____________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


